Citation Nr: 0616762	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-28 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected ventricular septal 
defect due to a stab wound.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to October 
1952, and from January 1954 to July 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

Also in December 2002, the RO denied a claim for entitlement 
to individual unemployability (TDIU) benefits.  The veteran 
expressed his disagreement with this decision in May 2003, 
and a statement of the case (SOC) was mailed to him in July 
2004.  He later informed VA in August 2004, as part of his 
substantive appeal, that he wished to "drop" the issue.  As 
such, the Board considers the veteran's statement a written 
withdrawal of his appeal of the claim regarding whether 
entitlement to TDIU benefits is warranted.  


FINDING OF FACT

Hypertension is not shown to have originated in service or 
within the one-year period immediately following his 
discharge from active duty, and hypertension is not shown to 
be otherwise related to his period of military service, to 
any event thereof, or to a service-connected ventricular 
septal defect due to a stab wound.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service, nor may it be presumed to have been incurred 
therein; hypertension is not proximately due to or the result 
of a service-connected ventricular septal defect due to a 
stab wound.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a July 2002 
letter fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  That failure is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection for hypertension; 
thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

In order to establish service connection for a claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of the inservice incurrence or aggravation of a 
disease or injury; and (3)  medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served 90 days of more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from active duty, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury..."  
Additional disability resulting from the aggravation of a 
nonservice-connected disorder by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

In a written statement received in June 2002, the veteran set 
forth allegations that he has hypertension is the direct 
result of his service-connected heart disorder.  

Service medical records reveal no signs, diagnosis or 
treatment for hypertension.  On a separation medical 
examination in October 1952, a blood pressure reading was 
within normal limits.  Clinical evaluation at a December 1953 
enlistment examination shows that the veteran's heart and 
vascular system were normal.  A blood pressure reading is 
partially illegible.  A diastolic reading of 80 is readable.  
A June 1955 Report of Clinical Board includes diagnoses of 
chest puncture wound and ventricular septal defect.  

By rating action in August 1955, service connection was 
established for a ventricular septal defect secondary to a 
stab wound to the chest.  

Postservice medical data reveal that blood pressure readings 
between January 1956 and December 1960 VA examinations were 
within normal limits.  A blood pressure reading of 134/96 was 
noted in a February 1981 VA progress note.  Significantly, 
however, the evidence does not show a diagnosis of 
hypertension until July 2001.  

Evidence linking the veteran's diagnosed hypertension to his 
service-connected ventricular septal defect due to a stab 
wound is not of record.  To this, the report of an October 
2002 VA heart examination shows that the examiner indicated 
that "I can see no real residual from his cardiac stab 
wound."  There is no competent evidence to the contrary.  
Further, as shown as part of an October 2002 VA hypertension 
examination report, the examiner, while noting that the 
veteran had been treated for his diagnosed hypertensive 
cardiovascular disease since about August 2001, did not opine 
that hypertension was due to the veteran's service-connected 
ventricular septal defect due to a stab wound.

In all, there is no competent evidence of either hypertension 
in service, compensably disabling hypertension within the 
one-year period immediately following service, or a diagnosis 
of hypertension until more than 45 years following the 
veteran's discharge from active duty.  Moreover, no medical 
professional has furnished findings or opinions linking 
hypertension to the appellant's period of service or any 
event thereof.  As such, there is no basis for a grant of 
service connection on a direct basis for hypertension.

The Board acknowledges that the veteran claimed in August 
2004 to have been treated in the early 1970's for 
hypertension at the VA medical facility in East Orange, New 
Jersey.  See VA Form 21-4138.  Treatment records from this 
facility are of record, including those dated in February 
1973.  These records make no mention of either treatment 
afforded the veteran for, or diagnoses of, hypertension.  
Most importantly, they do not link hypertension to the 
veteran's ventricular septal defect.  On the basis of the 
foregoing, service connection on direct and secondary bases 
for hypertension is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension, to include secondary to 
service-connected ventricular septal defect due to stab 
wound, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


